
	
		I
		112th CONGRESS
		1st Session
		H. R. 2652
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Coble introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide that
		  Members must complete 12 years of creditable service in order to be vested in
		  an annuity under the Federal Employee Retirement System, and for other
		  purposes.
	
	
		1.Amendment to FERS annuity for
			 Members of Congress
			(a)In
			 generalSection 8410 of title
			 5, United States Code, is amended by striking or Member and
			 inserting after 8411 the following: , and a Member must
			 complete at least 12 years of such service creditable under such
			 section,.
			(b)Immediate
			 retirementSection 8412 of such title is amended—
				(1)in subsection (c),
			 by striking or Member and by adding at the end the following:
			 A Member who is separated from the service after becoming 62 years of
			 age and completing 12 years of service is entitled to an annuity.;
			 and
				(2)in subsection (g), by striking or
			 Member each place it appears.
				(c)Deferred
			 retirementSection 8413 of
			 such title is amended—
				(1)in subsection (a),
			 by striking or Member each place it appears and by adding at the
			 end the following: A Member who is separated from the service, or
			 transferred to a position in which the Member does not continue subject to this
			 chapter, after completing 12 years of service is entitled to an annuity
			 beginning at the age of 62 years.; and
				(2)in subsection (b),
			 by striking or Member each place it appears.
				(d)Computation of
			 annuitySection 8415 of such
			 title is amended—
				(1)in subsection (b),
			 by striking 5 years and inserting 12 years;
			 and
				(2)in subsection (c),
			 by striking or Member and inserting the following: , or
			 12 years of service as a Member,.
				2.Application and
			 effective date
			(a)In
			 generalThe amendments made
			 by section 1 shall take effect on the first day of the 113th Congress, but
			 shall not apply to an individual who served as a Member at any time before such
			 first day.
			(b)DefinitionFor
			 purposes of this section, the term Member has the meaning given
			 such term in section 8401(20) of title 5, United States Code.
			
